The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, and 6-13 are pending in this Application.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  A reply to the Applicants' arguments is presented after addressing the Claims.
Claim Rejections - 35 USC § 103
Claim(s) 1, 4,and 6-13 is/are rejected under 35 U.S.C. 103 as being obvious over Yamazaki et al. [Yamazaki] (US 2004/0029001) in view of Hanafusa (US 2001/0051298) in further view of Kwon et al. [Kwon] (WO 2013/137611 as interpreted by English co-filed US 2015/0044536).
As to Claim 1:
Yamazaki discloses a package for a power storage device (battery packet comprising a battery (Yamazaki [0005]), comprising:
A first laminated packaging material comprised of laminated sheets (Yamazaki [0029], [0041] Figures 65(a) and 73(a) items 10) defining a first section (top)  and a second laminated packaging material defining a second section (bottom), 
wherein each of the first and second laminated packaging materials includes: 
a metallic foil layer (of aluminum [0079], [0089] item 2 Figure 73(a) Yamazaki) having a first surface and a second surface (first outer surface and second inner surface as shown in Figure 73(a) item 2 Yamazaki) with heat-resistant resin layers (base film [0054], [0056] item 1a) that is polyethylene terephthalate (Yamazaki {PET} [0109],  [0110]), adhered (laminated [0080]) to the first surface of the metallic foil layer (upper side of 2 of upper metal layer Figure 73(a) Yamazaki) and a heat fusible resin layer (Yamazaki item 3, Figure 63  [0893] and 73a) [0937]), adhered (fused) to the second surface lower surface (Yamazaki aluminum sheet surface item 2 at the  top or upper structure of Figure 63) of the metallic foil layer, wherein, in a state in which the heat-fusible resin layer (item 3, Figure 63) of the first section and the heat-fusible resin layer  (Yamazaki item 3 ibid) of the second section (Yamazaki lower surface of aluminum item 2 at the  bottom or lower structure of Figure 63) are faced with each other (Yamazaki Figure 63 two  items 3 inside items 2 of  both upper section and lower sections in laminate opposing each other), peripheral edges of the first section and the second section are heat-sealed (Yamazaki [0393]-[0394]) to define a heat-sealing section (Yamazaki items 94 Figure 64(c)) and form a storage chamber for accommodating a device main body (Yamazaki item 50a Figure 62(a)). 
Each of the first section and the second section (Yamazaki aluminum foil items 2 laminated items 1a, 2, 3 of upper and lower sections Figure 50(a) and (c)) is extended outside the storage chamber to form conductive flanges (Yamazaki upper and lower  portions of flanges that extend, see items 94 Figure 62(a) area Y and 62(b)) in which the heat fusible layers are exposed (Yamazaki end edges of heat fusible layers 3 Figure 63), the conductive flanges are each provided with an external conductive section (Yamazaki items 59 or 60 in 96 gap, Figure 63), 
at least a part of the heat-fusible resin layer outward of the heat-sealing section is removed so that the metallic foil layer is exposed (Yamazaki Figures 61-63, items 96 removed areas to expose metallic foil layer 2 and external conductive section leads 59 or 60 Figure 63), and peripheries (Yamazaki laminated outer end and inner laminated end on either side of item 96 Figure 63) of the external conductive sections (Yamazaki items 59, 60 at location item 96 Figure 63)  are surrounded by the heat-fusible resin layers (Yamazaki item 3 Figure 63).
Although Yamazaki discloses removing a heat fusible resin layer from inside lowest side of top first section of the concave portion (Yamazaki Figures 29-33), and although the structure is three dimensionally formed (Yamazaki upper portion of 51 formed upward across battery package Figures 61(a) and 62(a) portions of items 51) to define a concave portion of the storage chamber (Yamazaki item 50a Figure 61(a) and Figure 62(a) and 61), the concave portion defined by each of the metallic foil layer, the heat-resistant resin layer, and the heat-fusible resin layer (Yamazaki items 2, 1a, and 3 Figure 63), Yamazaki does not specifically disclose wherein the first laminated packaging material (upper laminated portion of chamber of Yamazaki Figures 29-33) is provided with an internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed at a bottom surface of the concave portion so that the metallic foil layer is exposed to conduct with a positive electrode of the device main body and wherein the second laminated packaging material is provided with an internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed so that the metallic foil layer is exposed to conduct with a negative electrode of the device main body.  
However, Hanafusa teaches placing an internal conductive section (Hanafusa item 13 Figure 8), in the storage chamber (envelop structure comprising a main device body having a positive electrode (Hanafusa Figure 5, item 1a and Figure 8, item 13), between the foil in a layered case resins 6 and 8 to electrically connect to a positive electrode of the device main body (battery core 1a Hanafusa Figure 5) in order to stabilize metallic foil potential(s) (Hanafusa [0110]-[0111] Figure 8, item 13 and battery core 1a labeled in Figure 5).  
Although Hanafusa does not specifically further disclose the removal limitations in the Claim 1 phrase of at least a part of the heat-fusible resin layer outward of the heat-sealing section is removed so that the metallic foil layer is exposed and peripheries of the external conductive sections are surrounded by the heat-fusible resin layers, wherein the first section is provided with internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed at a bottom surface of the concave portion so that the metallic foil layer is exposed to conduct with a positive electrode of the device main body, and wherein the second laminated packaging material is provided with an internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed so that the metallic foil layer is exposed to conduct with a negative electrode of the device main body. “
The removal limitations in the above phrase are considered as product by process steps (see MPEP 2113 I.) which provide a structure having access to an exposed the metallic foil layer.  For such structure, Hanafusa does teach the providing conductive section’s access to connect to the metallic foil layer, as shown in Hanafusa’s Figure 8, where Hanafusa’s connector item 13 contacts the metal foil through a brake in the lower concave portion of the Hanafusa package’s inner resin (Hanafusa Figure 8 items 5 and 6 in item 11, [0110] and also see item 13 of Figure 8), while also teaching that the second laminated packaging material is also provided with a connector that contacts the metal foil through a brake in the lower portion of the Hanafusa package’s inner resin (Hanafusa Figure 8 items 8 and 9 of item 12, [0110]-[0111], lower connector not shown in Figure 8).  
  Such Hanafusa disclosed connection structure necessarily occurs by the absence of a non-conductive layer to allow for a connector’s connection with a metal foil layer as would be expected by one of ordinary skill in the art in order to make contact with the metal foil layer.  Thus, Hanafusa is considered as providing a structure that requires removing a portion of the adhesive which allows an electrical connection structure wherefore the electrical connector allows the stabilization of the potential of the metallic foils and thus enables use as an electronic component ([Hanafusa [0111]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided with an internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed at a bottom surface of the concave portion so that the metallic foil layer is exposed to conduct with a positive electrode of the device main body as taught by Hanafusa, while also providing second laminated packaging material an internal conductive section in the storage chamber in which a part of the heat-fusible resin layer is removed so that the metallic foil layer is exposed to conduct with a negative electrode of the device main body as also taught by Hanafusa, in order to the stabilize metallic foil potential in the first Yamazaki packaging layer.  
Yamazaki does not disclose the heat-fusible resin layer of the first section and the heat-fusible resin layer of the second section are faced and directly joined with each other without a tab lead interposed therebetween—defining a heat-sealing section--such that the heat-sealing section is formed along an entire periphery of the storage chamber.
On the other hand, Kwon teaches placing leads on the interior of a battery in a middle opening in order to omit exterior leads that require additional space with (Kwon Figure 9 and [0079]-[0083]) and thus implicitly provide a heat-sealing section laminate formed along an entire periphery of the storage chamber (thermal bonding at outer surface, Kwon [0035] and Figure 9).  Such alternative sealing occurs without any tab leads being interposed therebetween along an entire the periphery of the first and second heat sealed sections which is shown as an  as a Kwon alternative substitute to a heat-sealing section structure comprised with something--or exterior leads--in the periphery (Kwon Figures 9-10, see periphery structure and  [0079]-[0082]).  
The Kwon alternative provides an exterior heat sealed, heat-fusible resin layer of the second section are faced and joined with each other and therefore implicitly faced and directly joined without a tab lead interposed therebetween—such that the heat-sealing section is formed along an entire periphery of the storage chamber wherefore such arrangement omits a space for connection structure along the entire periphery (and not necessary to form a space, Kwon [0080]).
It would have been also obvious to one of ordinary skill in the art at the time of the invention filing to have substituted the Yamazaki heat-fusible resin layer of a first section and the heat-fusible resin layer of the second section that are faced and directly joined with each other--without a tab lead interposed therebetween by employing the Kwon-taught structure in order to omit connection space for any structure provided in the Yamazaki heat-sealing section formed along an entire periphery of the Yamazaki storage chamber as taught by Kwon.

Regarding Claim 4, modified Yamazaki discloses the limitations set forth above. 
Yamazaki also discloses wherein the conductive flange of the one of the two separate laminated packaging materials and the conductive flange of the other of the two separate laminated packaging materials are formed on different sides of the storage chamber (left and right sides of Yamazaki Figure 62(a)).
Regarding Claims 6-8, modified Yamazaki discloses the limitations set forth above. 
Although Yamazaki discloses a power storage device employed in, and thus considered as being connected to, electronic apparatuses or vehicles to provide a direct contact with in order to be connected to a power circuit to provide power therefore, (Yamazaki [0002], [0641]) and although Yamazaki discloses a power storage device employed with a device main body accommodated in the storage chamber of the package (Yamazaki item 50a  inside battery packet chamber of case 51 ([0031]-[0032]) of Figure 59 Yamazaki Figure 62(a)), Yamazaki does not disclose wherein an electrode of the device main body and the internal conductive section of the package are conducted and does not disclose wherein the electrode of the device main body and the internal conductive section of the package are conducted by physical contact.
However, because Hanafusa teaches placing an internal conductive section (Hanafusa item 13 Figure 8) in the storage chamber (envelop structure comprising a main device body having a positive electrode, (Hanafusa Figure 5 item 1a and Figure 8 item 13), between the foil in a layered case resins 6 and 8 to electrically connect to a positive electrode of the device main body (battery core 1a Hanafusa Figure 5), where such connecting occurs by physical connecting to provide a connection that enable electrical contact as suggested by Hanafusa’s Figure 8, in order to stabilize metallic foil potential(s) (Hanafusa [0108], [0110]-[0111] Figure 8 item 13 and battery core 1a labeled in Figure 5) where the internal conductive section is provided to both laminated packaging material foil member (Hanafusa item 5 Figure 8 [0110]-[0111]), it would have been also obvious to one of ordinary skill in the art at the time of the invention filing to have provided with an  internal conductive section in the storage chamber that physically connects the internal conductive section to the package  as taught by Hanafusa to both laminated packaging members, in order to the stabilize metallic foil potential in the Yamazaki packaging layer. 
Regarding Claim 9, modified Yamazaki discloses the limitations set forth above. 
Yamazaki further discloses wherein a part of the heat resistant resin layer is not removed to expose the metallic foil layer from the external conductive section (see remaining heat resistant layer 1a at end of external conductive section items 59, 60 of Yamazaki Figure 63). 
Regarding Claims 10-13, modified Yamazaki discloses the limitations set forth above. 
Yamazaki also discloses wherein the heat-fusible resin layer of the first laminated packaging material (Yamazaki item 3 Figure 77) extends along at least a portion of the bottom surface of the concave portion wherein the package’s heat-fusible resin layer of the second laminated packaging material on the lower side of the battery core extends along at least a portion of a bottom surface of the storage chamber on the inside of the storage chamber on the first, concave lower package material inside of the storage chamber.  The heat fusible resin layer of the second laminated (lower) packaging material extends along at least a portion of a top surface of the storage chamber (ibid.). 
Yamazaki also discloses the package for a power storage device as recited in wherein the heat-fusible resin layer of the first laminated packaging material (Yamazaki item 3 Figure 77 [0068]) is shown in contact with the positive electrode of the device main body Yamazaki (Yamazaki item 50a Figure 70) along at least a portion of the top surface of the lower portion of the storage chamber (Yamazaki lower item 3 contacting positive electrode tab item 59 Figure 77 [0034]).
Wherein Yamazaki also discloses the package for a power storage device as recited in wherein the heat-fusible resin layer of the first laminated packaging material (Yamazaki item 3 Figure 77 [0068]) is shown in contact with the negative electrode of the device main body Yamazaki (Yamazaki items 60 Figure 77 [0034] and item 50a Figure 70) extends along at least a portion of the bottom surface of the concave portion. 

Response to Arguments
Applicant's arguments filed 14 January 2022 in regard to 35 USC 112(a) for Claims 1, 4, and 6-13 rejections are moot as these rejections have been withdrawn as necessitated by the Amendment of 14 January 2022.  
However, Applicant's arguments filed 14 January 2022 in regard to 35 USC 103 rejections of Claims 1, 4, and 6-13 have been fully considered and are not persuasive. 
Applicant argues {pages 7-8 of 8}: 
That Yamazaki in view of Hanafusa and Kwon fail to teach or suggest the features of “each of the first and second laminated packaging materials includes . . .  a heat fusible resin layer adhered to the second surface of the metallic foil layer” and “ in a state in which the heat fusible resin layer of the first section and the heat fusible resin layer of the second section are faced and directly joined with each other without a tab lead interposed therebetween, peripheral edges of the first second and the second section are heat sealed to define a heat-sealing section and form a storage chamber for accommodating a device main body such that the heat-sealing section is formed along an entire periphery of the storage chamber” of instant Claim 1.  
Wherefore the entire periphery of the storage chamber, regardless of whether the periphery is an outer periphery, an inner periphery or both an outer periphery and an inner periphery.  Whereas Kwon cites “a thermally bonded inner circumferential sealed sealing portion” and thus Kwon discloses that the is sealed so as to be isolated from the outside”.  Wherefore Applicant further argues that the tab leads are provided on the interior periphery (middle opening of the storage chamber of the battery case (Kwon 0067 and items 112 and item 110  where tabs are provided on the interior periphery. .
In response, Kwon does not disclose whether the thermally bonded inner circumferential sealed sealing portion of an “interior periphery”. 
Further, an “interior periphery” term is not defined within the instant Specification or Claims and “an entire periphery” is not disclosed in the instant Specification or Claims as being of an interior periphery or both an inner periphery and an outer periphery.  Further, “entire periphery” is disclosed in the instant Specification is defined to be on an exterior periphery shown by instant Figures 7A, 8A, 9A, and 10A where it is further noted that the instant Specification, [0099] discloses “ the heat sealed section 41 is formed on the entire periphery of the storage chamber 40. . .” where the entire periphery is explicitly shown by instant Figures 7A, 9A, 10A  as being along a periphery along the outer bound of the battery storage chamber.  

As such, because a periphery as defined by Merriam-Webster as being of the outward bounds of something as distinguished from its internal regions as evidenced by Merriam Webster (periphery definition 3a, {https://www.merriam-webster.com/dictionary/periphery; 04/25/2009 per Wayback evidence), and an entire periphery would be expected by one of ordinary skill in the art to be of the entire outward bounds of something as distinguished from its internal regions.  
Kwon is relied upon to teach an orientation of leads that provides a sealed battery casing that has an entire periphery--that is thermally bonded, or sealed, all along the outside periphery edges of  the sealed first and second layers of the battery casing without a tab interposed between a first heat-fusible layer of the first section and the second heat fusible layer for the second section of a battery storage chamber (Kwon Figures 9-10, [0035], and [0079]-[0083]).  Such alternative sealing occurs without any tab leads being interposed therebetween along an entire the periphery of the first and second heat sealed sections of the entire periphery, or outward bounds, of the Kwon (Kwon Figure 9). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached at 571-272-7526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722